AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT TO EMPLOYMENT AGREEMENT ("Amendment") is made and entered into
this 15th day of April, 2010, by and between BIOANALYTICAL SYSTEMS, INC., an
Indiana corporation (the "Company"), and Michael R. Cox ("Employee").
 
Preliminary Statements:
 
A.           Employee is employed as the Chief Financial Officer of the Company
pursuant to an Employment Agreement entered into November 6, 2007 (the
"Agreement").
 
B           The Company and the Employee wish to memorialize and acknowledge
their mutual interpretation of certain provisions of the Agreement.
 
C.           In addition, for the purposes of facilitating potential future
Company actions, including possible financing activities, the Company and
Employee have mutually agreed to amend certain terms and conditions of the
Agreement.  These amended terms and conditions are set forth below and supersede
all terms and conditions in the Agreement to the contrary.
 
Agreement:
 
In consideration of the promises and mutual covenants and agreements contained
herein, the parties hereby agree to amend the Agreement as follows:
 
1.           Certain Defined Terms.  Capitalized terms which are used herein
without definition and that are defined in the Agreement shall have the same
meanings herein as in the Agreement.
 
2.           Amendments to Agreement.  The Agreement is amended as follows:
 
2.1           Addendum A to the Agreement is hereby deleted in its entirety and
replaced with Addendum A attached hereto.


2.2           Section 1.1 of the Agreement is amended to read in its entirety as
follows:


“Section 1.1. Term.  The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, on the terms and conditions
set forth in this Agreement until December 30, 2011 (the “Initial Term”).  The
Initial Term shall be extended for successive one year periods (the “Additional
Terms,” and together with Initial Term, the “Employment Period”)), except that
if either Employee or Company gives the other party written notice at least
ninety days (90) before the end of the Initial Term, then this Agreement shall
expire at the end of its then current term. The Employee shall take absences at
such time as shall be approved by the Chief Executive Officer.


2.3           Sections 5.1 and 5.2 of the Agreement are amended to read in their
entirety as follow:
 

--------------------------------------------------------------------------------


 
 “Section 5.1. Involuntary Termination/Change in Control.  In the case of
involuntary termination of the Employee by the Company within one (1) year after
a Change in Control of the Company (which shall include any termination as to
which notice is given by the Company within such one (1) year period,
notwithstanding the effective date of termination) the Employee will be paid
compensation in terminal pay and participation in benefits, savings and
retirement plans as set forth in Section 5.3, 5.4 and 5.5 of this Agreement.”


Section 5.2. Voluntary Termination/Change in Control.  In the case of voluntary
termination by the Employee within one (1) year after a Change in Control of the
Company (which shall include any termination as to which notice is given by the
Employee within such one (1) year period, so long as the effective date of such
termination is no later than ninety (90) days after the end of such one (1) year
period), the Employee will be paid compensation in terminal pay and
participation in benefits, savings and retirement plans as set forth in Section
5.3, 5.4 and 5.5 of this Agreement.


2.4           The Agreement is amended by adding new Section 5.6, which will
read in its entirety as follows:


“Section 5.6.  Interaction with Article IV of this Agreement.  To the extent any
of the provisions of this Article V are in conflict with the provisions of
Article IV of this Agreement (e.g., as to terminal pay due upon involuntary
termination), in circumstances in which this Article V applies, the terms of
Article V shall control and shall supersede and replace any varying provisions
set forth in Article IV; provided, however, that nothing in this Section 5.6
shall be deemed to limit or eliminate any rights of the Employee or the Company
under any provision of Article IV not so superseded and replaced.”


3.           Change of Control.  Employee hereby acknowledges and agrees that,
as of the date of this Amendment, no Change in Control has occurred or shall be
deemed to have occurred, including by reason of the filing prior to the date of
this Amendment of any Schedule 13D or amendment to any Schedule 13D by a holder
of or group holding more than 20% of the outstanding shares of the Company, and
Employee will not assert any claim that any Change of Control has occurred prior
to the date of this Amendment.


4.           No Other Amendments.  Except to the extent specifically superseded
above, all other terms and conditions of the Agreement shall remain in effect
and shall be unaffected by this Amendment.
 
5.           Miscellaneous.  This Amendment shall be governed by the laws of the
State of Indiana, without regard to conflicts of law principles.  This Amendment
may be executed in multiple counterparts, each of which shall constitute an
original and all of which together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Company and the Employee have executed, or caused to be
executed, this Amendment as of the day and year first written above.
 

--------------------------------------------------------------------------------


 
"COMPANY"
 
"EMPLOYEE"
     
Bioanalytical Systems, Inc.
         
By:
       
Anthony Chilton
 
Michael R. Cox
 
President and COO
     

 

--------------------------------------------------------------------------------


 
ADDENDUM A
Definition of Change in Control


A "Change in Control" shall mean the occurrence of any of the following events:
 
 
1.
Approval by shareholders of the Company of (a) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of stock of the Company would be converted into
cash, securities or other property, other than a consolidation or merger of the
Company in which holders of its common shares immediately prior to the
consolidation or merger have substantially the same proportionate ownership of
voting common stock of the surviving corporation immediately after the
consolidation or merger as immediately before, or (b) a sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets of the Company.

 
 
2.
A change in the majority of members of the Board of Directors of the Company
within a twenty-four (24) month period unless the election, or nomination for
election by the Company shareholders, of each new director was approved by a
vote of two-thirds (2/3) of the directors then still in office who were in
office at the beginning of the twenty-four (24) month period.

 
 
3.
The Company combines with another company and is the surviving corporation but,
immediately after the combination, the shareholders of the Company immediately
prior to the combination do not hold, directly or indirectly, more than fifty
percent (50%) of the share of voting common stock of the combined company (there
being excluded from the number of shares held by such shareholders, but not from
the shares of voting common stock of the combined company, any shares received
by affiliates (as defined in the rules of the SEC) of such other company in
exchange for stock of such other company).

 

--------------------------------------------------------------------------------


 